DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 12/22/2020, the following represents the changes from the previous claims: Claims 1 and 3 were amended. Claims 1-4, 7, and 8 are presented for examination.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


a. Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 recites the limitation “the product-containing tank comprises two interconnected partial tanks” in lines 2-3. Claim 8 fails to further limit the subject matter of the claim upon which it depends since claim 1 already recites “the product-containing tank comprises two interconnected partial tanks”. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vue et al. (US Patent Publication 2014/0345194) in view of Piccari Ricci (WO 2002037948) and Obrist et al. (US Patent Publication 2013/0326944).
a. Regarding claim 1, Vue teaches an injection equipment for endotherapy treatments in plants, the injection equipment comprising a product-containing tank 106, a pumping device 402, an injection element 104, and a control unit [pressure sensor 413 determines the pressure of the fluid flow and sends a pressure signal to the microprocessor which uses the information to ensure the pressure remains below a specified pressure threshold by controlling the flow rate produced by the fluidics system 402 [0041]], wherein the product-containing tank is adapted to hold a liquid [a fluid container 106 [0026]] therapeutic product [administer chemicals such as but not limited to fertilizers, insecticides, and fungicides to a tree [0027]]; the pumping device is hydraulically connected to the product-containing tank via a first connection [fluidics system 402 is responsible for pumping fluid chemistry from the fluid container 106 [0060]], the pumping device adapted to receive the liquid therapeutic product from the product-containing tank [fluidics system 402 is responsible for pumping fluid chemistry from the fluid container 106 [0060]], the pumping device being further adapted to control a pressure of the liquid therapeutic product [the fluidics system 402 includes a pressure sensor 1312, and a plurality of fluid conduits 1314 [0061]; the pressure sensor 1312 determines the pressure of the fluid chemistry discharged to the injection gun 104 and ultimately into the tree 110; the microprocessor 1210 receives the pressure reading from the pressure sensor 1312 to ensure the flow pressure remains below a specified pressure threshold [0062]], the pumping device comprising a hydraulic cylinder 410, the injection element 104 configured to inject the liquid therapeutic product into a plant [fluid chemistry discharged to the injection gun 104 and ultimately into the tree 110 [0062]], the control unit disposed between the pumping device [pressure sensor 413 determines the pressure of the fluid flow and sends a pressure signal to the microprocessor which uses the information to ensure the pressure remains below a specified pressure threshold by controlling the flow rate produced by the fluidics system 402 [0041]] and the injection element [connecting the internal gun electronics to the control electronics  [0042]], the control unit being hydraulically connected to the pumping device via a second connection [the pressure sensor 413 is used to measure the pressure of the fluid flowing therein. The pressure sensor 413 is powered by the power supply and is electrically connected to the microprocessor in the control electronics [0041]], electrically connected to the pumping device via a third connection [electrically connected to the microprocessor in the control electronics [0041]], and hydraulically connected to the injection element via a tube [the pressure sensor 1312 determines the pressure of the fluid chemistry discharged to the injection gun 104 and ultimately into the tree 110 [0062]], the control unit comprising a conduit disposed between the second connection and the tube [pumping fluid chemistry from the fluid container 106 to the injection gun 104 through the conduit system [0064]], the conduit being adapted to allow the liquid therapeutic product to flow between the second connection and the tube; a transducer 1312 adapted to control a flow of the liquid therapeutic product within the conduit [the pressure sensor 1312 determines the pressure of the fluid chemistry discharged to the injection gun 104 and ultimately into the tree 110 [0062]]; and one or more buttons adapted to enable a user to enter a treatment program defining one or more conditions relating to an application of the liquid therapeutic product [input devices 1202 include the interactive user elements such as the mode switch 304, an injection size selection knob 306, a total dose selection knob 308, a pressure selection knob 310, and a start/reset button 314; the input devices 1202 enable a user to set the desired dosage size for each injection, the desired pressure, and the total dosage of fluid chemistry delivered to the tree [0055]].
Vue does not specifically teach a hydraulic cylinder having a first end, a second end, an inlet, and outlet, a first mouth and a first check valve at the first end, and a second mouth and a second check valve at the second end, the hydraulic cylinder having a double action; the injection element comprising a needle, an operable valve that enables passage of the liquid therapeutic product through the injection element to be closed off, and an automatic valve that blocks passage of the liquid therapeutic product through the injection element when the pressure is below a predetermined level.
 Piccari Ricci teaches hydraulic cylinder 1 having a first end, a second end, an inlet, and outlet, a first mouth [FIG. 5] and a first check valve 15 at the first end, and a second mouth and a second check valve 16 at the second end [FIG. 5], hydraulic cylinder 1 having a double action [allowing the piston to perform a reciprocating motion, claim 17]; the injection element comprising a needle 41 [FIG. 5], an operable valve 14 that enables passage of the liquid therapeutic product through the injection element to be closed off, and an automatic valve 17 that blocks passage of the liquid therapeutic product through the [a first and a second chamber (18, 19) each provided, respectively, with a first and a second inlet (10, 11) of the formulation provided with corresponding first and second one-way supply valve (14, 15), as well as with a first and a second outlet (12, 13) of the formulation towards the needle 41 provided with corresponding first and second one-way injection valve (16, 17), claim 21, FIG 5.]] for the purpose of providing a device for arboreal plant endotherapy with a hollow cylinder with a piston, means for connecting an injection needle to the cylinder to inject into the trunk of a plant a dose of a phytotherapeutic formulation and controlling the motion of the piston according to the dose to be administered to the plant. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the injection equipment taught by Vue to include a hydraulic cylinder having a first end, a second end, an inlet, and outlet, a first mouth and a first check valve at the first end, and a second mouth and a second check valve at the second end, the hydraulic cylinder having a double action; the injection element comprising a needle, an operable valve that enables passage of the liquid therapeutic product through the injection element to be closed off, and an automatic valve that blocks passage of the liquid therapeutic product through the injection element when the pressure is below a predetermined level as taught by Piccari Ricci because doing so would have provided a device for arboreal plant endotherapy with a hollow cylinder with a piston, means for connecting an injection needle to the cylinder to inject into the trunk of a plant a dose of a phytotherapeutic formulation and controlling the motion of the piston according to the dose to be administered to the plant.
Vue in view of Piccari Ricci does not specifically teach the product-containing tank comprises two interconnected partial tanks. Obrist teaches the product-containing tank comprises two interconnected partial tanks 320, 322 [containers 320, 322 may be used in order to increase the number of treatments that can be carried out between refills [0056]]; FIG. 14] for the purpose of providing for increasing the number of injection treatments applied to a tree that can be carried out between refills. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the injection equipment taught by Vue in view of Piccari Ricci to include the product-containing tank comprises two interconnected partial tanks as taught by Obrist because doing so would have provided for increasing the number of injection treatments applied to a tree that can be 
b. Regarding claim 2, Vue in view of Piccari Ricci and Obrist teaches (references to Vue) the injection equipment for endotherapy treatments in plants according to claim 1 having the control unit [pressure sensor 413 determines the pressure of the fluid flow and sends a pressure signal to the microprocessor which uses the information to ensure the pressure remains below a specified pressure threshold by controlling the flow rate produced by the fluidics system 402 [0041]]. Vue further teaches the control unit further comprises a display screen [a pressure display, indicating a current pressure reading that is being administered to the tree [0036]] wherein the one or more buttons [a pressure selection knob 310 and a start/reset button [0036]] and the display screen are electrically connected to the transducer [the pressure sensor 1312].
	c. Regarding claim 3, Vue in view of Piccari Ricci and Obrist teaches (references to Vue) the injection equipment for endotherapy treatments in plants according to claim 1 having the pumping device 402. Vue further teaches a hydraulic cylinder of the pumping device comprises piston 408, an actuating motor 404 [a motor 404, a linear actuator 406, a piston system 408, a chamber barrel 410 [0038]], and power supply battery 1216 [powered by an internal power supply 1214 receiving power from at least one battery 1216 [0054]], wherein the hydraulic cylinder is connected to the first connection and to the second connection [movement by the piston system 1306 creates pressure and causes the fluid to flow from the fluid container 106 [0061]]; the piston is coupled via a linear transmission to the actuating motor [The motor 1302 then rotates the linear actuator 1304, causing the piston system 1306 to extend and depress [0061]]; and the actuating motor is electrically connected to the transducer [motorized fluidics system electrically connected to control electronics, a power supply, and a conduit system [0038]; the microprocessor 1210 receives the pressure reading from the pressure sensor 1312 [0062]]. 
	d. Regarding claim 4, Vue in view of Piccari Ricci and Obrist teaches (references to Vue) the injection equipment for endotherapy treatments in plants according to claim 3 having the power supply battery 1216. Vue further teaches battery 1216 is housed in a battery carrier arranged in an assembly that is removably disposed within the pumping device [two batteries (Battery A and Battery B) are included. The battery life display measures the battery life of battery to indicate when to replace and/or recharge each battery [0036]; each electrical component is powered by an internal power supply 1214 receiving power from at least one battery 1216 [0054]].
	e. Regarding claim 7, Vue in view of Piccari Ricci and Obrist teaches (references to Vue) the injection equipment for endotherapy treatments in plants according to claim 1 having the control unit [pressure sensor 413 determines the pressure of the fluid flow and sends a pressure signal to the microprocessor which uses the information to ensure the pressure remains below a specified pressure threshold by controlling the flow rate produced by the fluidics system 402 [0041]]. Vue further teaches the control unit comprises a trigger 508 that enables operation of the injection equipment 104 to be manually activated and deactivated [microprocessor 1210 receives a trigger indication signal from the gun electronics 1211 indicating when a user has depressed the trigger 508; upon receiving the trigger indication signal, the microprocessor 1210 sends a corresponding signal instructing the fluidics system 402 to begin pumping fluid chemistry or air to the injection gun 104 [0057]].
f. Regarding claim 8, Vue in view of Piccari Ricci and Obrist teaches (references to Vue) teaches the injection equipment for endotherapy treatments in plants, according to claim 1 having product-containing tank 106. Vue in view of Piccari Ricci and Obrist teaches (references to Obrist) the product-containing tank comprises two interconnected partial tanks 320, 322 [containers 320, 322 may be used in order to increase the number of treatments that can be carried out between refills [0056]]; FIG. 14].

Response to Arguments
6.	Applicant’s arguments from the response filed on 12/22/2020 12/22/2020, see pages 6-11, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
(1)	Examiner has not persuasively shown that the claimed process would have been obvious based on the cited references. The tree injection system of Vue is not capable of being directly injected into the tree, but instead requires a hole being drilled into the tree. There is nothing in Piccari that would motivate one skilled in the art to modify the teachings of Vue to include a needle, an operable valve that closes off the liquid therapeutic product through the injection element thereby avoiding loss of product through leakage. Additionally, there is nothing in Piccari or Vue that would have motivated one skilled in the art to modify the injection element to additionally incorporate an automatic valve that blocks passage of the liquid when the pressure is below a predetermined level. Piccari's hydraulic cylinder does not have all of the features as claimed, i.e. a first end, a second end, an inlet, and outlet, a first mouth and a first check valve at the first end, and a second mouth and a second check valve at the second end. The hydraulic cylinder according to the invention, which is part of the pumping device, provides for an inlet to connect to the tube that is hydraulically connected to the product containing tank and an outlet connected to the tube that is hydraulically connected to the control unit. The hydraulic cylinder is also provided with double action, the inlet and the outlet provided with respective check valves in both ends of the hydraulic cylinder such that when the piston moves in and out, the product is absorbed from the product containing tank and pushed in order to be injected. Piccari's hollow cylinder cannot have the features as discussed above because it simply contains the formulation and it is also disposable once the formulation contained there is depleted. It would not have been obvious to modify Vue to include the injection of Piccari because there is no suggestion to do so in either Vue or Piccari. Vue's device is a tree injection system which requires drilling a hole on the tree. Piccari's device does not address this tree injection system issue and instead discusses the use of a needle injection system. Examiner has not persuasively shown that the claimed process would have been obvious based on the cited references.
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, motivation to combine the references is found in the Piccari Ricci reference itself. It 1 having a first end, a second end, an inlet, and outlet, a first mouth [FIG. 5] and a first check valve 15 at the first end, and a second mouth and a second check valve 16 at the second end [FIG. 5], hydraulic cylinder 1 having a double action [allowing the piston to perform a reciprocating motion, claim 17]; the injection element comprising a needle 41 [FIG. 5], an operable valve 14 that enables passage of the liquid therapeutic product through the injection element to be closed off, and an automatic valve 17 that blocks passage of the liquid therapeutic product through the injection element when the pressure is below a predetermined level [a first and a second chamber (18, 19) each provided, respectively, with a first and a second inlet (10, 11) of the formulation provided with corresponding first and second one-way supply valve (14, 15), as well as with a first and a second outlet (12, 13) of the formulation towards the needle 41 provided with corresponding first and second one-way injection valve (16, 17), claim 21, FIG 5.]] as taught by Piccari Ricci because doing so would have provided a device for arboreal plant endotherapy with a hollow cylinder with a piston, means for connecting an injection needle to the cylinder to inject into the trunk of a plant a dose of a phytotherapeutic formulation and controlling the motion of the piston according to the dose to be administered to the plant [A device for arboreal plant endotherapy, of the type comprising a hollow cylinder provided with a piston…means for connecting the needle to the cylinder, to inject into the trunk of the plant …to control the means for actuating the motion of the piston according to the dose to be administered, claim 1].
Motivation was provided in all combinations of references. A specific motivation was explicitly stated within one of the references and the motivation was not improper. All claim limitations were met in the Actions. Applicant has merely made the allegation that the limitations are not met and has not provided any evidence or argument directed to how the identified elements fail to meet the claimed limitations or are distinguishable from the claimed limitations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643